Per Curiam.
In civil action No. 5581, in the district court of the ninth judicial district, in and for the County of Teton, a certain judgment having been made, given and entered on March 6, 1954, in favor of Olaf Rodegard, defendant therein and respondent here, and against Raymond A. Murphy, plaintiff therein and appellant here, and plaintiff having on August 31, 1954, filed in the district court his notice of appeal from such judgment, but having thereafter wholly failed to file any transcript on appeal in this court, and the time allowed therefor by both rule and order of this court having expired;
Now therefore it is ordered that the motion of the appellant Raymond A. Murphy for an order further extending appellant’s time for filing his transcript on appeal, be and the same is denied.
It is further ordered that the motion of Olaf Rodegard, respondent herein, to dismiss the appeal for appellant’s failure to serve and file the record on appeal in this court within the time required, as extended by the court, is granted and said appeal is hereby dismissed with prejudice.